Citation Nr: 1427599	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1974.  He subsequently served in the Arkansas Army National Guard from September 1984 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A brief procedural overview of the case reflects that the Board denied the Veteran's claim for a TDIU in the May 2009 decision.  In November 2009, the Veteran filed another claim for a rating in excess of 70 percent for his service-connected PTSD as well as another claim for entitlement to a TDIU, essentially asserting that he was unemployable as a result of his PTSD.  The RO denied both claims, and in October 2010, the Veteran filed a notice of disagreement (NOD) with respect to the denial of his TDIU claim and a statement of the case (SOC) was thereafter issued in June 2012.  In July 2012, the Veteran perfected a timely appeal of the May 2010 rating decision that denied his claim for a TDIU.  

During the current appeal, and specifically in March 2013, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2013) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

For the reasons set forth below, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he is unable to maintain gainful employment as a result of his service-connected PTSD.  He is presently service connected for PTSD, which was been evaluated as 70 percent disabling.  As such, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The evidence of record reflects that the Veteran last worked at an aircraft equipment manufacturing company from 1980 to 1995, and his duties included helping to transport and supply water tanks to various government facilities.  According to the Veteran, he stopped working in 1995, after suffering injuries due to a water tank explosion at work.  He claims that he began experiencing seizures as a result of the injuries incurred during this explosion, and these seizures have served to trigger a number of his PTSD symptoms - symptoms which have persisted and worsened throughout the years.  The Veteran further claims that he has been unable to maintain gainful employment since this incident.  

The evidence of record reflects that the Social Security Administration (SSA) has awarded the Veteran disability benefits, based in part, on his psychiatric condition.  See January 1997 SSA Decision.  

The Veteran was most recently afforded a VA psychiatric examination in January 2010, at which time he described a worsening in his PTSD symptoms.  According to the Veteran, he experiences ongoing symptoms of depression, recurring nightmares on a nightly basis, and intrusive thoughts about his in-service experiences.  He further stated that he only gets about two to three hours of sleep a night, startles very easily and rarely goes out because he does not like to be in crowded situations.  After quickly summarizing his most recent employment history, the Veteran explained that he developed physical health problems which precluded any type of employment.  Upon conducting a mental evaluation of the Veteran, the examiner noted that the Veteran displayed considerable depression but his mood was generally euthymic, and his thought processes and associations were logical and tight.  The examiner further noted that the Veteran was oriented in all spheres, and although he reported some auditory hallucinations, he did not report any visual hallucinations, nor did he exhibit any delusional thought patterns.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner concluded that he could not find any evidence that the Veteran's PTSD symptoms in and of themselves precluded all forms of employment.  However, the examiner added that although the Veteran did not report grossly impaired social functioning, one had to wonder about the extent to which his functioning was actually adequate.  

The more recent VA treatment records, which have been scanned and uploaded onto the Virtual VA claims processing system, reflect there to be certain limitations with respect to the Veteran's ability to function.  These records reflect the Veteran's complaints of chronic anxiety, worsening irritability, and signs of organic hallucinosis with auditory hallucinations.  See February 2012 Mental Health Center Medication Management Follow-up note.  Furthermore, during a March 2012 VA treatment visit, the Veteran explained that he spends seven months of the year with a female friend in Hot Springs, South Dakota, and the remainder of the summer months with a male friend in Arkansas.  According to the Veteran, he has a difficult time conducting his activities of daily living on his own, and he relies on his friends to help him monitor his medication, cook, wash his clothes, shop and write out checks for his clothing.  The Veteran admitted that he would have to reside in a medical VA foster home or at the Veteran's Home in the future were it not for his friends.  The Veteran further stated that he had been more irritable recently for some time and he experiences frequent nightmares "about explosions and different things".  

During his March 2013 hearing, the Veteran stated that he currently visits a PTSD outpatient treatment facility once a week.  See Hearing Transcript (T.) p. 3.  The Veteran's fiancé, A.K., also testified that she had witnessed a progressive worsening in the Veteran's psychiatric symptoms throughout the years and recalled that the Veteran experienced something akin to a mental breakdown in 2011 wherein his behavior became even more erratic and uncontrollable.  According to A.K., the Veteran has anger issues and experiences "terrible" flashbacks and ongoing intrusive thoughts - symptoms which weaken his ability to function and severely hinder and restrict his ability obtain any form of employment.  She further noted that the Veteran had been receiving regular treatment with a number of physicians and treatment providers at the VA medical centers (VAMCs) in Hot Springs, South Dakota, as well as with a clinical psychologist at the VAMC in North Little Rock, Arkansas.  See T. pp. 5-8.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been more than four years since the Veteran's last VA psychiatric examination and the Veteran's PTSD has reportedly worsened since this last examination, and given that the current severity of the Veteran's PTSD may affect whether or not he is entitled to a TDIU, the Board finds that further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, in light of the Veteran's contentions that he has continued receiving treatment for his PTSD symptoms, and as this matter is being returned for additional development, ongoing medical records should therefore be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his PTSD from the VAMC in Hot Springs, South Dakota, and the VAMC in North Little Rock, Arkansas, from March 2012 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Contact the Veteran to determine if he has obtained any private medical treatment for his PTSD.  If so, ask the Veteran to provide the full address for the private treatment facility where he receives, or has received, treatment for his PTSD, as well as the specific dates in which he received treatment there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his PTSD.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  
3. AFTER completion of the above, and after all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA examination at either the VAMC in Hot Springs, South Dakota, or the VAMC in North Little Rock, Arkansas (depending on where he is residing during that particular time of year).  The purpose of the examination is to determine the effect, if any, of the Veteran's service-connected PTSD on his employability.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to elicit from the Veteran, and record for clinical purposes, his full educational and employment history.  The examiner is then requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records, and to conduct a mental evaluation of the Veteran.  In conducting this evaluation, the examiner should identify the nature, frequency, and severity of all current manifestations of PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  

The examiner should then comment on the effect of the service-connected PTSD on the Veteran's ability to engage in any type of full-time employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, this service connected disability is of such severity to result in an inability to obtain and to maintain employment.  If the reviewer finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any mental restrictions resulting from his service-connected PTSD.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  If need be, further testing should be accomplished.  A rationale for all opinions expressed must be provided.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved should be included.  If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

4. The AOJ should ensure that the above-requested development is complete.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought is not granted, he and his representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

